Case: 19-20412     Document: 00515829051          Page: 1    Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                   No. 19-20412
                                                                            FILED
                                                                        April 20, 2021
                                                                       Lyle W. Cayce
   Jake Anthony English,                                                    Clerk

                                                            Plaintiff—Appellant,

                                       versus

   Aramark Corporation; Aramark Correctional Services,
   L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-1585


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Jake Anthony English, Texas prisoner # 01222980,
   appeals the district court’s judgment. English sued Aramark Corporation
   and Aramark Correctional Services, L.L.C. (collectively, “Aramark”) in
   Texas state court, raising state law claims. Aramark removed the suit to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20412      Document: 00515829051           Page: 2     Date Filed: 04/20/2021




                                     No. 19-20412


   federal district court under 28 U.S.C. § 1441(b) based on diversity
   jurisdiction under 28 U.S.C. § 1332(a). The district court assumed removal
   was proper and resolved the case on the merits. It denied English’s motion
   for continuance, granted Aramark’s summary judgment motion, holding that
   English failed to raise a genuine material fact issue on his claims, and
   dismissed the entire case with prejudice. English timely appealed.
          Although not raised by the parties or the district court, we must first
   determine whether we have subject matter jurisdiction to consider this
   appeal. Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).
   Aramark asserted jurisdiction based upon diversity of citizenship. For
   federal courts to have jurisdiction under diversity, there must be complete
   diversity of citizenship between the parties and the amount in controversy
   must exceed $75,000. Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th
   Cir. 2013). Citizenship for an individual is synonymous with the person’s
   domicile; for a corporation, it is that of the state in which it is incorporated
   and the state where it has its principal place of business; for an LLC, it is that
   of any state where its members reside. Mullins v. TestAmerica, Inc., 564 F.3d
   386, 397 n.6 (5th Cir. 2009).
          In removing the case to federal court, Aramark alleged that English
   “is a resident and citizen of Harris County, Texas” and that “Aramark
   Corporation and Aramark Correctional Services, LLC are organized and
   existing under and by virtue of the laws of the State of Delaware with their
   principal place of business in the Commonwealth of Pennsylvania.” But it
   failed to correctly assert the citizenship of Aramark Correctional Services,




                                           2
Case: 19-20412         Document: 00515829051               Page: 3       Date Filed: 04/20/2021




                                           No. 19-20412


   L.L.C. by identifying the citizenship of its constituent members, and the
   district court never addressed the question either. 1
           Thus, on appeal, we requested supplemental briefing on the issue
   under 28 U.S.C. § 1653, which allows amendment of jurisdictional
   allegations on appeal.           Under § 1653, parties may remedy incorrect
   statements about jurisdiction that actually exists by moving to amend their
   filings. Howery, 243 F.3d at 919–20. However, “if there is no evidence of
   diversity on the record, we cannot find diversity jurisdiction, and we must
   dismiss the action for lack of jurisdiction.” Id. at 920.
           In its response to our request, Aramark alleged, for the first time, that
   Aramark Correctional Services, L.L.C.’s only member is Aramark Services,
   Inc., which is a Delaware corporation with its principal business in
   Pennsylvania. 2 Aramark ignored our directive, citing no evidence in the
   record to support its new allegation (we found none) and failing to explain


           1
            The amount in controversy satisfied the jurisdictional amount, as English sought
   up to $100,000 in damages.
           2
              Aramark did not move to amend any of its filings to correct the defective
   allegation of jurisdiction, and English did not file a supplemental brief addressing
   jurisdiction and accepting Aramark’s response. If either had occurred, we may have had a
   closer question of whether diversity jurisdiction exists. See Warren v. Bank of Am., N.A.,
   717 F. App’x 474, 475 n.4 (5th Cir. 2018) (per curiam) (holding that a party’s affidavit filed
   with our court under § 1653 sufficiently established citizenship of its members even though
   its notice of removal had failed to plead its citizenship); Brand Servs., L.L.C. v. Irex Corp.,
   909 F.3d 151, 155 (5th Cir. 2018) (accepting the plaintiff LLC’s supplemental brief on
   appeal that stated its members’ citizenship as establishing diversity because the
   defendant’s supplemental brief did not contest the LLC’s citizenship); Burdett v.
   Remington Arms Co., 854 F.3d 733, 734 n.1 (5th Cir. 2017) (treating a jointly filed letter in
   our court as an amendment to the pleadings of citizenship under § 1653 and holding that
   diversity jurisdiction existed even though the plaintiff failed to properly allege the
   citizenship of the defendant LLC’s members in district court); but see MidCap Media Fin.,
   L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 315–16 (5th Cir. 2019) (explaining that “our
   decades-long interpretation [of] § 1653 does not allow us to receive new evidence of
   jurisdictional facts”).




                                                 3
Case: 19-20412         Document: 00515829051                Page: 4        Date Filed: 04/20/2021




                                            No. 19-20412


   why not. Under these circumstances—“where jurisdiction is not clear from
   the record, but there is some reason to believe that jurisdiction exists”—the
   appropriate course is to remand the case to the district court for amendment
   of the jurisdictional allegations and supplementation of the record. 3 Molett v.
   Penrod Drilling Co., 872 F.2d 1221, 1228–29 (5th Cir. 1989) (per curiam); see
   also Midcap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 315 (5th
   Cir. 2019).
           Accordingly, we ORDER a limited remand to the district court to
   determine whether it has diversity jurisdiction, and we DENY as moot
   English’s motion to file a supplemental brief. The Clerk of this court shall
   provide the district court with copies of our March 23, 2021, request for
   supplemental briefing, Aramark’s response, and this opinion. We will retain
   the record unless it is requested by the district court. If the district court
   concludes that it has diversity jurisdiction, the Clerk of the district court shall
   promptly supplement the appellate record with copies of the new filings
   below and the district court’s opinion on jurisdiction and forward the
   supplemental record to this court. Upon return to this court no further
   briefing will be necessary unless a party elects to appeal the district court’s
   finding of jurisdiction, in which case supplemental letter briefs may be filed
   addressing this issue on a short briefing schedule to be established by the


           3
              We have, in one instance, proceeded to the merits when we were confident that
   diversity jurisdiction existed even though a party’s citizenship was unclear from the record.
   Kaufman v. W. Union Tel. Co., 224 F.2d 723, 725 (5th Cir. 1955) (holding that diversity
   jurisdiction most likely existed because an encyclopedia provided the citizenship of the
   corporate party, proceeding to the merits, but requiring the parties to file an appropriate
   amendment to our court within ten days of the decision to confirm jurisdiction). However,
   that case is distinguishable because we could have judicially noticed the relevant
   jurisdictional fact. See Swindol v. Aurora Flight Scis. Corp., 805 F.3d 516, 519 (5th Cir. 2015);
   see also MidCap, 929 F.3d at 315 (indicating that we could “take judicial notice” of one
   LLC’s members “based on the public tax filings in its exhibits” (emphasis added)). No
   such judicially noticeable fact exists here.




                                                  4
Case: 19-20412      Document: 00515829051          Page: 5    Date Filed: 04/20/2021




                                    No. 19-20412


   Clerk of this court. The case will be returned to this panel for disposition. If
   the district court concludes that it lacks jurisdiction, it should remand the
   case to the state court.




                                          5